DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Allowable Subject Matter
Claims 1-15 and 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider independent claims 1, 11, 19 and 27, the best prior art of record found during the examination of the present application are: "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical layer procedures (Release 14)", 3GPP STANDARD ; TECHNICAL SPECIFICATION ; 3GPP TS 36.213, vol. RAN WG1, no. VI4.3.0, 23 June 2017 (2017-06-23), [retrieved on 2017-06-23], US 20160183195 A1 and US 20190297583 A1. 
The above references neither alone nor in combination disclose the technical features of the claimed invention in context or as a whole. Hence, the present application is allowable.
Accordingly, Applicant’s invention is allowed for these reasons and the reasons stated by the Applicant in the Amendment/Remarks submitted throughout the prosecution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see attached pto-892.
Any response to this Office Action should be faxed to (571) 273-8300
Responses by Mail:
Responses by Hand Delivery:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468